Mr. Presiding Justice Gary on petition foe eeheaeing. The petition quotes the testimony of the appellee Reilly that “ I understood when I was doing this work, this place that was decorated was to be for the Montana Columbian ' Club. I understood this when Corrigan made out the ninety day noteand argues that the personal liability of the appellant is thereby negatived. How it follows that knowledge that the place was to be for a club, not shown to be then existing, rebuts the liability of him who ordered the doing of the -work, without words hinting at any limitation upon the liability imposed by law for reasonable compensation for work done at his request, is not shown. The petition says, “ we do not think it is fair that the court should indulge in a presumption that the declaration contained a count under which the plaintiff could recovert and refused to refer to the record as to the date of the articles of incorporation.” A judgment is to be presumed correct unless the appellant shows the contrary. Culver v. Screth, 153 Ill. 437. Unless his abstract shows pleadings which the evidence* would not fit, we presume appropriate pleadings, and unless it shows whatever evidence is supposed to be against the appellee, such evidence is not before us. Wabash R. R. v. Smith, 58 Ill. App. 419. This rule prevails even in criminal cases. Strohm v. People, 160 Ill. 582. The petition is denied.